Case 1:03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 1 of 22

Case 1:03-md-01570-GBD-SN Document 5086 Filed 09/05/19. Page POP Bee actteenevenes
DOCUMENT
i ELECT RONICALLY FILED
UNITED STATES DISTRICT COURBC #

SOUTHERN DISTRICT OF NEW YORKIE PY:

03-md-1570 (GBD)(SN)

    
     

 

Hl

 

 

 

in re Terrorist Attacks on September 11, 2001

 

ECF Case
This document relates to: 15-cv-9903 (GBD)(SN)
Thomas Burnett, Sr., et al. v. The Islamic

ECF Case

 

 

 

Republic of Iran, et al.

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETT/TIRAN PLAINTIFFS IDENTIFIED AT EXHIBIF A

(BURNETT / IRAN EX)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et
al., 15-cv- 9903 (“Burnett/Iran”), who are each a spouse, parent, child, or sibling (or the estate of
a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on September 11, 2001,
and the Judgment by Default for liability only against the Islamic Republic of Iran, the Islamic
Revolutionary Guard Corps, and The Central Bank of the Islamic Republic of Iran (collectively,
the “Iran Defendants”) entered on January 31, 2017 (15-cv-9903 ECF No. 85), together with the
entire record in this case, it is hereby;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al, 15-cv-9903,
as identified in the attached Exhibit A, who are each a spouse, parent, child, or sibling (or the estate
of a spouse, parent, child, or sibling) of individuals jailed in the terrorist attacks on September 11,

2001, as indicated in Exhibit A, and it is

 
Case 1:03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 2 of 22

Case 1:03-md-01570-GBD-SN Document 5086 Filed 09/05/19 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that the sole 9/11 decedent estate identified in Exhibit A is awarded:
compensatory damages for decedent’s pain and suffering in an amount of $2,000,000, as set forth
in Exhibit A; and it is

ORDERED that the sole 9/11 decedent estate identified in the expert report attached as
Exhibit B to the Eubanks Declaration (and identified in Exhibit A), is awarded economic damages
as set forth in Exhibit A and as supported by the expert report and analysis submitted as Exhibit B
to the Eubanks Declaration, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Burneti/fran Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages” for decedents pain and suffering from the September 11
attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibit A.

 

 
Case 1:03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 3 of 22

Case 1:03-md-01570-GBD-SN Document 5086 Filed 09/05/19 Page 3 of 3

Dated: New York, New York SO ORDERED:
$i? LB Drak,
‘SEP 0 6 2019

GEDRGEB. 5 Poushe
ERE States District Judge

 

 
Case 1:03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 4 of 22

__Case 1:03-md-01570-GBRD-SN Document 5086-1 Filed 09/05/19 Page i of 19

 

 

 

 

EXHIBIT

 

 

 

 
N
N
a
fo)
LO
o
oD)
Oo
ou
o
a
—
co
Oo
—.
o
oO
TO
2
rm
n
oO
©
Lo
_
Cc
oO
=
5
oO
oO
Q
Zz
“)
Q
co
?
oO
~~
LO
a
9
To
E
o
2
a
oO
Y
O
O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OO'OOO0'GSE $ BUTI ZUMOUTIGRY SUP olspouag, 00g T asilad St
00°000‘00S‘8 3 PID arneg| EULIEAL ouepsuag aoa asad] Pt
ooond'o0s’s = $ PIN woo, suey BUT onepauag 310097] asiued| €f
oo'oNTosTr =F surqis OUEDIOI [ees oxspouag S109] asiuaq| Ze
oo'ooo"oNs'zI = asnodg AYSAOTTSE sHog ANSAOT PA usp] Le
ooo0n"0ns’s = s PID ASAHI auasty AMSAOTII uaeH] Of
oo'g00'DNS ZI §$ sods UERnseg BIOpost]| IS weOneog ‘a PPYAT] 67
oo'no0'ons’s = S PIO wERSSg 'N esa20u | “AS URMDsag, a Reqs] sz
aooo0'00s’s S$ PIO] “AL WEUnSAg “a eyo] “Is weEDsq "a PEyTA] Lz
oooono0s’s = $ pra SUFBETITAN soIpuelg sopioeg WN anauey| 97
oo'ooonNNs ZL oS asnods Anvag “AA paqoy Aneag] aug] Sz
go'g00'00s’8 S$ quer armas W urry sauitg, asoyy BSS] 7
ooooo'oos's —$ quaed Go a1eisg) omeqreg 19RD oreqieg, qUedUT A, neg] €Z
oeecn'ans'ziS asniodg BABASUITEXE ST ArTopeury edeysuIeyeg eueaeL| Zc
oc’ooo’Ges’gs = S PIO BABNSUTTENEE oa pARYSHY RAPE euwgely 17
ocoodase’r = S SUS (Jo ayeIsq) peony ‘We TUNEL poomry “L PIED] OZ
Orn ose'r —F auaS (Jo 2yzISq]) 1948 wens qaqsy| prespy eqs] BSL
oorooo"oNs’s gS PHD AARC] oeyAy easly yoqder| 61
ovooooNs zl gt asnods aaATY Buel] asATy yeoyder} 3t
ooonc"nGs'’s gg [plu ooATy AaAY aohry yoqder] Zt
oo'ooo'00s’s os PID aos oye L soALY yeuder] 91
oo'on0'oNs's ss PEO aodry ayer Tay sadly yeqder} SI
on'No0'ONs ZI Ss gsnodg Tunssay gauoq]| “3 THipsuy mor qdesory FT
oooco'a0s’s = S Pra lurssiy Jaymer| “If TUssry uySr ydesor] ET
oggoon0ss $F Pryg vAry ane BUNSEN] “aL eAEuy oxneg] ZI
gO'OO0'DOS ZI =F asnods vAeuy “I ae) “Ar exerry| oes} I
arco ests = § Suds pug anbruopy| “It ley ¥ ovor] OT
go'go0'n0s' 8S qusieg) "IS Jena y| wv oror, “ar aan y! ¥ over] G
oc'oon'aos'zI «S$ gsnodg oypausy Ble epUL A, orjeusy ydesor| 8
oo'o00;00s'3§ DID oreudy ydasor qSSULA, oTsuay qdasoc] £
or ood'oOs'z1  § osnods Eourpy duOQTy eBUEDy Opn sryeUsy) 9
oo'ooo'cns’s = g PINS BouEpy eon] suesq| zauepy opny snyeugy] 5
oo'ood'oas’s —$ PIO eduepy| op sen, wauepy opt} snpeust|  ¢
oo'oos"oes'’s  F €
“y'v'd PIiuo foun jo
PLUS Jieysq wo waraenboy| wyeqezrT§ Aawanes Balannboy MaIPUY [heg
ao'no0NOS ZI § asnods HOSUR RIG Y SPaqOTAL uuy UOSUEyTRLG ‘a WeITAAL T
oo'n00'oNs’s S$ Pr uostueqeiqy ¥| qua wostueyergy ‘J wena] 1
A
cE lek
cee oA
§SO'T DIWONODT ee WAILY10S Be a6 BAYN SIAVN WICCLA et 5 AINYN LS¥T ainen GAVNIswa|
ENSCIDIC INGA EC 2 eo ISVIGAIINIVTd | SATENIVT | eda SI INEGGIEC | i aaaaa | LNIdsoga
26
Mog
¥ USxa

 

 

 

6Tj9 7 a6ed |ST/SO/60 Paid

T9805 WeWNsOgG NS-GaO-OLSTO-PW-E0-T ase]

 
 

03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 6 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oorooo'cns'’s Ss py SED as0y AaupAs sm sULeyeD) ZS
00'a00'o0s's g Pra ALTO Noss Heigl AO uaqdeis] 18
oo COG'0es's $ PHUO| Aueq) youyB H0I]}0> ALE) uaydars] 08
OOONN OOS ZI F asnodg STRIEUZS9(] wry’ TArsqD enerey) WN] 6L
ooood'ocs’s —g Pry ayoreyD sey ueqenor snezeyD MIRA] BL
oo'ooo"oos’s g PIO anereyo coqsd]| ADIPUY onary) WEA LL
oooor'nos’s = g PEO snereq) AOSEC) UsMeT ayorey) MIE] 92
oonoooos’z1 = $ asnadg (Jo syeysq) ede AaTaze| asor edeq? esoyl of
on n00;00SZI asnodg Jo syeIsq) VENTED) uuy yore BPAY ueUTyses UIRIIM| Ph
oonoo'oos’s = § quered| (JO seis) TUN wy ABW Asap ueapey] eh
oooo0'Nst’y = $ SUITS wa lueysie) 2H uer uslarsre Joos] ZL
aqooo'o0s’zl asnods ABIeQ weer AaIeD smusd| IL
co'coo'oos’s = $ PND] ar Aare ‘Ww s1umecy AaeD stuued| OL
oo'ooe 00s ss were TSOpEpsuED sUiOI9f seutoy | 1SOTESTED uaydays| 69
oo'ood'aos's $ quale rsoyeisues) ASSL WalaR soyeuey) usydais] 99
ov ooo'Ges Zz $ asnodg mye uoleys ITED WyOr; £9
ocroco'ans’gs = S quoreg| “If OUZIBSES 3 aq’ ouridse> pazysry 99
oooon sz = § aUngs oueiaae,y HeaqTy PoeuoTy onniss 22) preysra| $9
ooOaCOOst’r = $ SunaIS (yo Ww Aapuig] ty]  saleswpme sepeq| $9
OOO — §F auras prezaszirq wy) BlOITy aqing ‘t matey] £9
ovoneest’® Ft Bugs eying xolyed aausoL, sqing T weouneW| 79
Oooo OST =F Bags ayqing, Tey] UMAey axa] T mau] 19
oo'onnNst’r = s SaTIqIS aying WAS] qted yang] t MeqUEN| 09
oooov' Aste = S sunqts| Ir aang udasor uyor agang ‘t MBUHRIN| 6S
oo oo0'oos‘Z1 $ asnods yong, ucsLLOWy SULSYIED youg ysasor Arogsi5] 9¢
oooo0'use’s = $ SUIS ueueyong ‘S$ ABSPOYT deueysngy ‘f uopurig| L$
oo'o0d'UsTy =F BUGIS weusyang ANUaAO7 Aaspey ueuEyong| ‘t wopuRig) 9s
OCOD DOS ZI $ asnodg ung | Wests wong Molpuy| SS
oo'ooo'Nsz’y = $ SULTS UMOIg Asupnog| IT waolg piruag| +$
co'o00'00s's § PID rua weysayy ped [atueq| ¢s
ooooo'oNs zi S asnods Pag lore Pug lemme] z¢
ooregg'oas'zI. § asnodg WeUUsIg Breqeg| meuuslg s1uery} 15
ococo'cos’s = § pIMD TOsMog sino} TAsy Jasmog wagy| Os
ov 000'o0s'’s S$ Pry TasMog DAY ued TasMog TuAdy| OF
oo'0s"o0s's Ss yooreg Jo asin] adoyy preryjonog 19IED| 8
avons Ost os BUGS cal ‘D eOUEoC] gu00g| prytes| Lp
oo'o0n'00s's =F Pra anoog uoser auaog Praguea| 9p
oO'OOO;OUS ZI Ss asodg Jayoog uoreyS rayoog uzas} Se
oo'ooc’oos’s PID} ar z9900g ukeg Jaj00g meas| te
ao'oo0'00s’s S$ PLD Jaxoog ay] aye Iayoog| ueas| fp
co'oo'nns’s —$ Prao Jayoog UOIOUIED yszueq JayAoog]| uess| Tr
orcoo'oos's = quar Go arisg) Apspeg “v Prewog ATIsHeg] ‘a Ayouny| Lr
ogeooosz’r = $ Baas Aprapag’ ‘q|  reqdorsen Aaneg ‘qd Amour] Or
ooOCO'COs'Z1 —-$ ssnodg AL] aAPOAg Aus myo; qdesort 6
ooroooasz’r Ss Surg UrsIswIag vi usAaig TID] StL H WRIT] 8
orooo'osz’r = Bugs ASTIEIALO eUeA went] nauuag Bre uvdrg| L¢
oo'000"00S's sg quoreg yeuuag euIpug nonlsg seID ueAig| 9¢

 

6tyIE a6ed BT/SO/GO Pals T-980GUSWNI0G NS-GAO-OLSTO-PW-EO'T aseD

 
 

 

 

 

03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 7 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ovooN'GOs zl = Ss asnodg OzZzig 2] 3491/0] ozeyeg woses| 6Z1
oo'noeONs TE S$ ssnodg WIgeq] 39080) FEgeq ‘WW BUY) $ZT
ocoa0'oNs’s —$ pyo Wed AtROULL wesc] " wry] £Z1
ovoo0'o0s’s —g PIgD ammouneqa]| ayararq ayer ansuneqoq ‘d sour] 9ZI
oroas'astr Ff auTIqs (70 oyeisq]) StAEC| did SIAEC] ‘Ww epy| Sc1
on'o0g'00s's sg PEO] af Siar] woray)| “3S SARC] won| PZT
oo'ooo"0es'z1 $ astlodg stae] Tyory auyded| “1g sae] uot] €ZT
oo'ooo"00s st PIO SIAR ‘d Bosg] “Ag STAR] uowtTa| ZT
00'000°C0S‘*ZI $ asnodg souor. TAL UBS SauOP-TUe ey suLoaes ( t2-
ooooo"ons’s = S PLLUD sOUrySEUTE] pneg MouLeyy SOUTYSBUTECT SeMOyL) OZT
00'000'00S*Z1 $ asnodg s0unyskued SulBay iopuer SOUTSELTET SEIOULL! 6i1
00'000'00S"ZI $ asnodg ospemy.d Tenbey] Oapenly USOT A) SIT
ovoog’o0s’s PENO ospeury.cl PeQoryy oapeury,d waouta] LTT
ovood'o0ss S$ PEO oapeury,d| Yoel y oapEny,c] waouta] OTT
ao'ooo'o0s’s Ss PMO oopeury.d| Auf oapEnly, qusoura] Str
go'goo'nNs 8S Pr oapeury,q| qUaSUL A oapEwy.d qusomta] PTT
oogoo'N0s's—$ Pro qoung ¥| med younD Teg] €11
Go'o0000S ZI Ss asnods ano] Ww Baume amor) myor} Zl
ooood'ogs’s S$ PID ANOI uedayA]| AOD mags] TL
eooco'0os's —$ PID ANID ‘d ueag AMOK aLAey] OLT
ocrecoasz’r SS BUGIS AWOID PIEIOL} panne AQOD SEUIOUL 601
og oo0'ous'zi Ss asmiods ANOI5 ‘3 auueor ANOID seuloyL] sG1
oo"ooO'oOSs'TI = § asnodg AnoID wory ueT AMOI UAH] LOT
oono0'oNs'’s gS PIma 1OSit wyOL psig uyor] 901
oo'ood'oNs’s = g PHUD 18D Ydesor rsp uyor] SOT
ov n00'OOs ZI F asnlods Ts) Wy BSeTE Tosi uyar| P01
oroeg'ans'’s g PEND yasuic} al PeqouAl ps) wyor] E01
ooodoons' zl asnodg BI809) ‘d soLEYO F150) saroisq]| ZOT
oo'o0o'o0s’s oF PEYD gjoddop Aor uOsITy gpoddory Press| TOT
oo'a0o'0es’s gg PED squoog ely SqUIOO?} Aauyer! OOT
oo’oan’ans’s = S pIMO SqtOO: uBTZEsy] SquIa0:) Asmpsr| 66
oo'oan'ons’s = PLYO SqUIOOD MOTLEAL squIGES Aen $6
ogQo0'O0SZI asnods squioeD aunsuyS Ary] squed} AaTyet] 16
oo'o00'N0s’s S$ PIO 9009 apn ABSpurT yood smmued) 96
oo'o00'00s’s $F pg 4009 aUTSUYD zIydeg 40D stauaq| S§
co'o00'00s’s —$ prup (JO syeIsq) s10UTO?) PIOYND|  Joqdersenyy SIOTUCD OAS] +6
oo'g00'00s 8 $ PHD Ayougog Med uyor| “ar Ayouued uyor| £6
oo'ooo'nos’s = § ping Ayoumag, Sraig wer youre) “Ip Ayouuog uyor| 76
eorooo'oos’s = § PIM Ayjoun9> any usaurg| “If AouLED myor] 16
oc’oco'cas'z! Ss esnodg AjowUO> v umeg| “If Apjouu05 mayor, 06
ocroco’cos’s = S quae” Go seis) sUTOD y AIBA SUITIOD “I PEWDIAL 68
oorood'osz'y S$ suas voluesn ]| esl Arg| T1989 qdosoj vaqou| 88
0o'000'00s'’s —§ quareg (JO s12)8q) Heqia> PROWARY Haq) sued Ty] 18
oo'oos'ces’s F PIN FOddon-o1gjod Aauelecl ore) ‘t we] 98
ongoe'oGs’s $ PIO Raddop-oreod ydasor orejog t wel] se
oo'ooo"ags’s qusieg Suny WEA SULA sunyg 2 Al $8
oo'o00'o0s' ss $ qusred gang) wT mg Bugg) Fe) cn

 

6T serv abed BT/SO/60 Pay T-9g0GWeUiN[0d NS-Cad-OLSTO-Pu-E0:T ased

 
 

 

 

03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 8 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo oon'0szr $ Baya OFEUUOD)-usyoRAg AIBA] eyed UeUysT A Asny] S21
oo'ooo'aos’zI = $ asnodg qaystd ‘VI TESTS syst T sewmouL) #1
G0'900'00S"8 $ PHO toysiy Arey yeres Tasty Tt SEWOUL| CLT
60°000'008"3 $ PIED GREEN wear Piney sayosty “a mor] 227
oo'oc0‘00s's § PID AYSs11 ydjopry AYJORI JaTOSET a mor} TL
00°oc0'00s‘8 s ao AST AayoD uyol TOMS a wyort OL
ooDGN;ONS' ZI $ asnodg TODS] 2 ues JaQashel “a TyOf} 691
00°000'GSZ'F $ SUur|gs Tap B21) pela STO9TN| USSU) 891
oo oco'o0s's $ PUD TUISIFT FAL weg) “AL Tsay ‘Al synOT) £91
oo 000'00$'3 $ PID yuyss3 J eeqayay, — zaydoysuq/ ‘Ar IOIS 95 “A SmOoT| 9ST
ovood'ogs’z1 asnodg TUIsTSy wuAy Aqea| “If Tans et “A soy) S91
a0'00d"0GS"s $ PEGD WIsI3J ABITST| seuloyuL) Ir THESIS} “A SMOT) #91
00°000"005"3 $ PID Rustad) THSqP2119 AeA] AL TIsIey A smoy] CST
oo'o0oaes "zl gs osnodg ora W euUesOy OreTus2 | S]UBLY PREC) ToT
00°000°00S"3 $ PREIO sndieq Wen, Semoun! “IL snisz9] Ssenroyy, BIeMDa| [91
oo'o00*00s's $ PID meso Puotusacy uyor tesa] W UTRNTLAA| O9T
00°000°00S"8 $ PIO Aauteg ubAY A(jouey qdeser] 6ST
oo'odo'00s’g S$ PLEO Aeuey aLAag Aqeieg qydesor] BST
og 000'00s"s § yueiEd TOTES a BISINE | wore unAT amuer) LST
oo'o00'n0s*ztg$ asnodg ousodsq [seqory ousadsy Wy yeupug] 9ST
00'000'005‘8 g PRD wea ad Aug! “AL uesy UnIRAT] SST
eoGoo'o0s zl = asneds ondeyg Arg 190L yeING, eaareg| $SI
o0°o00'005'8 $ qwered 35 (Go ayeisq) yeoxkeg “Vv as.1030) ueddnic ydoAns anjoer] ¢s]
00°O00'0SZ'F $ Surlqs I ysadeg 951090) ueg3nc] ysodRs Saoel] TST
oooooaos’zi $ asnodg Jaen puomArg sadn sHOuleTy| 1ST
co'ooo'aos’s gg PUD sedi] STOTT uBaoyy wand sneupoIey| OST
00'000‘00¢"8 § ie) TIO°SLT OTe ALE, qoosagd PME) ueqdays! 6rt
Ov OTONS Zi SS ssnodg TO2s iT BOLE? od Toasiigy > pudeg) usUdas! FT
oc ooa'oas’s 3 yualeg (Jo areisg) “Ig “ayéocy Ee THETITLAL afAoc PEUOTT ydesor] irl
o0000"00s"s $ Wale) (Jo ayeqsq) s]40q orpraiesy a[Aoq TRRTOTIAL ydasor! OFT
oo One OST F $ auras WEAQUOC]| [eBq aL WEAOUGCT auenboer!) ST
o0'000'00s"8 $ PIO WeAcUOd Apeig UBAgUoT PIBAMOF RT| Fel
ocooe as zl Fs asnods ueAcUO] suey] surely Teaowoc] premoq WRT | CFT
oo 000°005"S $ PID URACuO] aA wesoy] WEAQUOL] PIeALOEE UWeEtTIAA! Pl
00'000‘00S‘8 § pIIGD UPACHOG egezTy Aas[oy| TeAOTOKT premory WRT! TPT
oo"000°00S"s § jase PAETIOG ory us[eH PHELO MOTEL Deny ort
ao'ooo'oos*zI asnodg ro0C STE ropuy| Af 19}90(] armmMger] ot
co'o0d'o0s's $ PING or Auoymry oyeat amor] el
oo'c0d'nas's $ PIS ed SUuuSLY 3]O5IN, oyedtd uyor) LET
00°000'00$"8 $ PIO oes Anoqy yor ore aor] JET
0o°0a0‘00s's § PIS eur WOISLDY osAad *N UAB] SET
og oCo'oOs ZI § asnodg OayAed agor Osa "N WET: PET
0¢'000'G0S's 3 PID oa SBLOUSIN osFad ‘Ni TIHEW! €€1
OTONT OOS TE F asnodg oa Tad Ayeg| 35 oa 79d ydesor: OMA] TEL
a0°000'00S‘S $ PID! orTed Sse] ApISSEM) “IS 09 T8 qdasor OHA TET
00°000"005"3 $ PHYO a ovysq ydasos| OLA) “IS oats] qdosar OWA) OfT

 

6TJO9 96ed SBT/SO/60 Past T-9809 UsWiNsod NS-CeED-dLSTO-PW-EO:T aseD

 
03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 9 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000"005"3 $ ‘OW Pingo Jour] FIZ
PHD go sleyaq ud yanbs borpiny Bas. LA SO388]D) JAPUEXS] qusy
oo'oos‘oos’s sg PIO aaastit WENSEQSS UEION 300SE[D) JOpUEXaTy | ynoyl LIZ
oo'ono'oos’s gg PEO acase[y epuexsyy Waa) 30258[D} Japuexs[y| Wey! O1Z
oo'ooooOs'ZI $F astiods auoIspeln yaqieH| BUGISPE[D auueid) $1Z
oooo0o0s’s = S PIO feTEN, BOYS fepequolp uo! PIz
oonoo'o0s’s —§ Pra feequalry mag fepequolyy uo] E1Z
oo'oo0'oOs’s = S PEO ferequoley mnpg fepequalty WOW] TIZ
oo'000'00s'zI = asnicdg ayequoid BITWeEY fepequol[p WOW] TIZ
eoooo'NOs ZI $ asnodg OZZEUIAOID) AIOIO, CZERUIAOIL) UNIeA! O1Z
oo'oo0'00s 8S PIO OZZBULAOTH) aneyy AgTysy OZZVUIADID) ume! 60Z
go'goo'ogs’s —$ pig OZZEUTAOID wef esoreyL OZZEUIAGH) WILE] 802
ooa00'00S's pIMo OZZEUIAOIEY 2aTummoq]| MOTD OZZRUTAOTL) wpe] LOZ
Og 00'G0S'ZI — $ asnedg AaTu) 30210 qudy ASTI wyor| 90z
oorounasz'’r oS SUTIGS STD 3 pyeuoy suo Aampoy, SoZ
oo'oGN"Gds 8S joareg (Jo seISg) STI] -weL a]981D SITIO MEW] POT
aooao"DNSZI Ss asnodg ‘eUOUIUTEI esalegL BUOUIUIEIS) WsOULA] COT
ONO OOSTE ssnodg ABO asoy epury| “aS AeQ 10994] ZOZ
oo'oo0'c0s’s = $ PID "OYTO PIiga Jou “S| Surjenboer) “1c URgeARg) prevod! [oz
Jo yeygaq uo tuvdeArry
ovonsNGs'’s —g Pru UeseARE auUEZng BIE] UESEARD) yt PIeU9G! O0Z
oo'ooo"oNs =I asnodg UBBBARD ‘S| eurjendoer weseaer} “al prewod| 661
oo'oon'ons's = s PEGO} UESEABD) preqory preuoq, WedBARL) a PIeuod! 86T
oo'o00'oos‘s $ yusleg oursery BUSInY, GUESIED oun) 0990") L461
oorooo’oos’s Ss quale BONO], ony apn] Teupdeyy qdesor Asaley| 961
oonon scr = S$ Baas ONssE yy AUY| JeUprey ‘a Aagaet] S6L
oono0'N0S ZI SF asnods SPEAK aE wEqoY nue reeqouy apnea] $61
oo'n00;N0s ZI asniods He pueyory TAT HRD aT Bomed| £61
oo'ooo'n0s’s = $  widd 761
Purge zowrur yo Heysq
PIO WO URE y-344 ¥ uaAey sq ‘d UO
ocroco'Gos’zI Ss ssrods WUT IAT v WaaeH ayha ‘a UOPLEM 164
og'o0000s'3 SS DID Iles A essay | OeOLT soul; ed! 067
or0or'o0s TI § asnodg IPP A, ouy eryaAy OEM SOWEL ed] 631
ovoo0'oes’s gs pro DIAOSEUIE | YBIST ammeqdas oyECLTY SOUIel Ted] $31
oo'ono‘oos’s —g PINS) IL OyeULN. sourey| med oyecM | somes mea] 281
coon oes ZI $ asnodg opuzumy| oUeAL suey opueun| wewaD] 9ST
or'oneNstTe = oS Sars anoreyy wiry] suepeD opreum.y yoouar| S81
oo'ooN'oOs ZL astiodg 397 noT| ARN oO OIA Wyo] +81
oo'nac’oos’s Ss preg oog 39T uose/| oo UAL Yq] E81
oonon00s’s = S Pa 903 aa] eUEWES ooq UAT ua] zs
oo'no0'oOs’s = $ Pry lopog SPUIOUL TBYOTAL 10pe4 N eqaun| 181
oo'oo0'D0s zl $ asnods oppajounty| eof Oppayjoumty v az0}2AjES| O81
oogoo'NsTP S$ aS syeg auT]OIED plesaezity ‘a weAY| 621
oo'coo'osz'p = $ suas sped Weqezl(al PIEWISZT ‘d weAy! 821
oooan0Ns'zZI asnodg aodunds waqoy aussng ECs Ly Aany| LT
oo"ooo'oos’s = S PID Tasunds Laqoy woser TRUSTY AST] GL1

 

61 j09 982d BT/SO/60 Pally T-980g weUNIOg NS-daO-04STO-PW-E0:T aseD

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N
N ocoo0'o0s’s sg PED KoK Amoun
+ ooor 0s aanodg Tor —_ estes AocH snskory yuted] $9
° ooo nos eI S aenodg Ie = ous ADCH snysAolW apmea| 9e
oO C0000 DOE's $ PED = ra auy wleqieg Fopecrys| aa10sry preudy| ¢OF
D oo'nEo"OOS*ZI pods ae aN ame a T sourer] 292
> 007000008 $ Py 2H easy} wpaeay Say + =a =
Oo 99°00 goss $ pryd zapuenien ana sravyders eae UL] 09%
oO qooo00ss __§ PMD) ar sapien : = PUBL pane] 652
qn000'00ss S$ Pr qDIaIay f 1 zapuRueH eaqueio| Bz
3 co'on0"a0s’s S$ PIN mows me ae Aren| Lee
= ooooUNSTI _§ asnadg Eagan oe 200s19H Ase] 95%
5 eos zl § asnedg 2d ae S sea SWPP “AE Assouua zy] a prempg] $5c
a el ‘ seul
a ooooN0ss Ss PD Tain on a 7aBsaqveplaH N aaa] PST
Oo oo oOn GSES Funais aESaH K SOSTY saaqusproH Wl apIDIN] ESe
ooroon ase: nisi aoa we2°H “xa sapeua| ose
Oo aoo'osz'r S$ SUTGIS WEeIOd Ey Dass [oTae
© oroodaszr S$ Tuas Es ae SHIA wesaaH Xa sae) Tez
iL wMOuE ES SanatS H pruid — URIGH Xa sopeyo] OSz
oo no0'G0s SS PID 3 —_ WeL9aH a soueual GEE
~ aooooasel S asnods sare a ane TeeysTA| Bre
0 OG O00 0S" 7 Se areH eu] Loe
© 53 $ PID Vv TORUS TH
LO ovoov ser  § BuyaeS 7 ns anFH Rew] 9Fe
ma ovoorn0ss _-s PID sano — SEUeHL uy eqsty| SFc
Cc ao o00DES's Ss PID — eugy| uILeH prlempa| wed re
2 oo'ooo"oos’g = S PIO SA eal UH Prenpa| Hed) ErZ
Ec ooO0oEsTr SS Saas ae endorse uipeH preapy, lame) Zee
TALE 1.
So oooo00ss S$ jaateg Sony a uosueH ny ang] Ibe
2 no'dod OOS ZT Ss amodg TOyRUEE =o ROWE AO ueq| Opz
a ogoo0'ogs 8s Pol or OnE peqeenal Wore Haqou! 6£z
oooaoo0ss Ss PND aes at ieGoy TOUTE uaqou] 8€z
= qoo0000s8 Ss pio a Arik] _ SUBSE ROUSE voqoul Lez
” Og CONUS ZI § aenodg Te = = wes (PH yor] woqou] 9€Z
ys T®H SUIpTessy¢ UPeIT[EH a
a oo'oo0'00s’s —§ PD 3 wayOL uoqou| SEZ
sna = bese {AOI qoaarL, wesTeH 3
oO ooonv ese  S Single Tao - ayor weGgN! FEZ
O ooo ser Ss BaHqIS Tea TD ee eH pie] Sez
. a OT OSE" a PTeH T2BU9T7AT WEGHAp[EH preg) zz
© oo'oodosc'r SF WIgis TECLap eH aA I
~ ooroog NOs I$ aenodg? 73S EEE 8 enon TPE paed| 12
LO aan P D remo] Avoqny oprezznyy BIEQIE:
aan onoog ness $ PLO ETTNICET Tay ns greg | Oke
oO ao 0000S" TSU AE[SZI ydaser] @zz
O00'00S"s s PID OIne] my = ce
ogoowser $a ee 3BISzID ydesor[ gee
oS aaraggT oes S HS PRE au] Sans 3mazID qdasor| Zee
tT aa
& Ee $ ie) uedit) AVEIL a]fsteq| waaln UELET SpEAL
Cc ooo00'00s z1 osnods AoE my aay _ m 92Z
oO coooo ONS Zl $ asnadg Seospeurn Rapay sa x 2 f wel] Szz
Sj woonruscy _$ Baas TaD = = [OopueD 2 wane $2e
wo oy o00;00SZI__§ | __sanddg GEEDIOD Tse me ae HEA preg] ee
“n og'oao'ons'’s Ss BIRD = Aauger| tz
© DOT CUSS S FIND ee aS _ vie Aaugerl Tez
O OOO NOS TI § asnodg : ye AUST UIEYPIOD Feuzat| Oct
vs PHD HEN HO “T wanes] 6It

 

 

 

 

 

 

BT JOLefed ST/SO/60 PAE T-980$WaWNSOq NS-GEO-OZSTO-Pw-Eo:T eseD
 

03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 11 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ooogoo0ss = § wored ASU ‘d WEULION, Asay TAS ueiig| ZI¢
coo00'N0s zl asnods wey WezeN, uely yeres| [Te
ooooo'Nse’y —$ suas J21125] quay pIeyory HEY uo ung Git
o0'O0N 00S ZI F ashodg eMequalss yy "Al SueTATRID WunEqua\sayy “Ty paemoH| 60€
ooooo'oos 8S PID ayey TOBA way UII] "L Preucy! g0€
ooreco’oos’s —§ BIND Uo 3] SeUIOyL URAy UPI “L PIPEON) LOE
ocooo'cos’z; —§ asnods WMIey ‘a SUUzICE alley ‘lL Preuoy! 9G¢
ogooo'Goes'’s —§ PID Ulaley ineqezg u33][09 TAS ‘L Preucy] Soc
oo'aodost’r =F BUITaIS wany OsTus Alg] ouza>y W preysry| Poe
ooaodoes zl $ asnocs sUEoy a BIeqing autay 'L prempy| coc
oo'o0s 00S lt asnodg SUEo 3 uy Tprpar sued yy] W BIEWITY| TOE
o0'000"0Gs's g Wsleg IS aqieny “y jesury If aque "T jeauy TOE
ooooooos‘z1 gt esTodig AOL Bhueg BAST Anogiy| Oo€
oo'oonoos ZI |S astiods souol t AB sauot pIZApE SOLED] 667
oooooo0s's S$ PLU uosuyor aure yA UME] wosuror T9BUSTIAT spusq]| 862
oo'o00"O0s'zI § osnods uosuyos epury a9hor wosuqor [exaoial sramec]| £62
ooooroscr = BurTqIS wosayor uly preyory wosuyor SBqor SMUT) 967
oo'oo0'oos’s = $ yusied| sUIyua f-ASUTE “T suiry| “If supyuey ydesor] Séz
oo'coq'o0s’s =F PIO sqozes exsly 207 sqooer aA uosel| F6Z
Go'ooo'nNs'zI$ asnods UST BOrUOW way] youd Peqeya| 66%
oo'o00'00s 8S Elie) sIqI Hey sIqq mynz| Z6z
oo'ooo'nsz'y = $ TUTaIS wosdmoy,L Jaya suey “¥ qdasor] 16z
eoo00'00s'zT = $ asnodg wn PIEAPOO A, qayraus [| yung, saqdousiNyD WENA O6Z
soreco'oos’s Ss PIO yun} vATpeY van imp) leydorsiy WENA) 687
ocroon'ans’s = S quareg amy uosATus ], aing UESTIS] 887
oo'o00'00S'8 = 5 PID PREY 380% Aoqysy| ‘It sousy a seuOyL| 137
owoo0'o0s'zt asnodg soyenyy SuURsOY) “If sous ‘a SeUOYL| 987
ooo00'oes’s gS PIO sous seumouL yond) Ir sousty a seuoyL| $8
oroorods tI $ asnodg SNH IAL Oo uss[eM|] “AL oyzony]| usyders| Hz
oo'oos'o0s’s sg PID oxzony| ua} Af ozone usydars| £87
ooogo"oes’s = $ PIO omzony OMe uepry| ‘i ONZONE usydays| ez
oo'oonoes’s § ie) oxzany Soule WweIT| “IL oyzony ueqdaig| 18z
oo'oo0"00s’s = PLO oyzony uy ude] “IL oyzonty ‘t uaqdsys| 087
ooseo'zrr'1ll =$ | ooo00';000'~ = $ aLVLSa (f0 ayeIsq) ZNO} suey eesury zynoH SUBIAL yasuy| 6LT
oo'oo0'o0s’s —$ Pr uoisioy Tuesery BOISnOF Bluon nmyrl| 3Lz
oo'oo0'nNs’s S$ Pra. uoIsOyy youre] WOIsNOL| zlcop namyfy| £Lé
oogoo'00s zt $ asnods wosnoy] WwW BANOS uo\snoyy eluop mmun| 9LZ
eo'o00'Nse PS Buds neadasy Surwop] ened SUMO ‘a MBUREA SLE
eooco'cos’s § quae wWoH ‘H solzeq) woH ydasoe| [seqatA] PLZ
ooeon’ons’s = § jue HOH Ww AB] woy qdesor [SENSU] £22
ooaod"oOs' zt S ssnodg saddoy ani] saddoy| ‘d sousel| ZiT
oorood'oes’s —$ PHO su0HT Ww Bae] Jaddoy ‘d sour) [LZ
ooo OsTF =F BEIIGIS aque OSINOT somo} weqezya| 0Lt
ovoososTr ot auNqIS SouT[OH| SHO sauxoH] wmeqezia| 697
ovooonstr og sayqrs seAg UBIATA sau weqezia| 897
oo'oan’ogs’s oS PLO 4oowaTYOH ouny ugey| “IL yon TGOH USE, semoy | 197
oooono0s’s = § PIO 13308 ale] BIOITy Iaj9H ugor] 99%

 

 

 

 

 

 

 

 

 

 

 

 

61309 36eg 6T/SO/60 PAlld T-980S elunICd NS-d8D-02STO-PU-E0-T aseD

 
03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 12 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'ooo‘oos*Z{1 $$ asnods Wy H TA-UTE Wy OFH-TUNAT OSE
ao'o00'00s's § PUYD WT H unsny mT oeH-SurA| sot
oo'000'00$"s 3 PUG my ‘H aly RT ovE-auyN]| PSE
ooood'o0s’s —s PIS. wry aUsqz TA, sTyOre sy wy Buoy Tam] ose
G0'G00‘00S"8 § Brg uy OFTX FnX SOPS EDT urT Su0y PAK) CSE
oo'ooo'nNs zr $ esnods ny ene 55 uy Bucy AA] ISE
oo'ogo'Gos'z1 $ asnadg SION aurore) o0UT Here”) STEID| OSE
O0°OG0'OSTF $ ULM T qeon PRT, TAT TIUU) GFE
90'o00'00s8 $ “Ta Pigs 40uTur ujaday 397 ‘$ PARQ) 8Pe
JO Jyeyaq uo *aaT
oo'oco'aos’s $ PID ‘TW Pio Jour oe! aT wyor yemed) Lee
JO Jyeysq wo *aa-]
oroodods'*t1 $F asnods 337 “d Bpasuy 387 8 PEG) 9Po
oo'ooG"O0s'Z1 asnods AQABO'T spore ADARS] ydesor| spe
ooooe'ogs’s gg PIO Aaaray| unpre) Aanee] ydasor] pre
00'o00"00S'S $ PHD ABanoT ueog AaaeeT qdesar] tre
oo 000°00S °F g quereg (Jo ayeysq) souslMeT Tes TT SIAIMET Heqey| Zre
oo o00"oOss $ quale ‘I$| (Jo a1ejSq} douse] YW paqoy SOUSIMET negqoyl Tre
00'000°0SZ*F $ SUNS BOUSLAE Prep A TOHe A, SOURIAET Rego, Ore
oo'o0d"00s*s 5 PID pal GOUAIME] uojayddy Usage") SOULE] v veqod] 6c
oo'000'00s"s $ PRD ouepog peqog| — soydoysiy SPISACT SURMUPOT) Bee
0o'000'00$"8 $ PIED WEMIOy aTPUST] sULURLy| upusIne"y smysneny Sapeya| Lee
ooooo'oos’zI $$ asnodg DPSUsINe'] ony saeqred’ WOUsIneT, sTysTaTy saeyq| Ife
eoooo'o0s’s S$ PRO DISUAZOZSE"] Awy pysudzozseT [ned] See
00°G00'00$°8 $ PHO ose] Ww asia ORSET “dl AreD) Ee
go'a00'n0s"s § PIAS “TV PINS roup wuElOreD uasreT YOOS! CCE
J9 Jyeyoq wo “WasIe]
oo'oad’Gos'zZI  § ssnodg UesIeT tue[ore) Uasie 7 Hog) ZEEE
00°000°00$"8 $ DID Ugsi2'] PSEA Usste'T noos] TEs
oo-ooo'a0s's $ PIT 9sIe] epusig Tasdey HOog) Off
oooca'Gos's $ ce) dese] Weng O95 Uasiey H#OIS| GT
00'000°00S"S $ PEMD FeueT Bnysor SeTOYSIN]] eetie"] SSSA 87e
oo;OOe oes ZL § asnodg moqsurg BIpUES Sue] PEN uspuorg!) Loo
oo'oogoes"c1 gs asnodg wey sueyz Aury wey ue MOGI] ITE
o0'000'00S‘8 $ PID ure'y sueyz| one lug wey CRA MOTD] STE
o0°a00°00s"8 $ PED wey ouely TOPURXaLY, wey Tea MOTO] PEE
00°000°0S7"F $ surqis ue'T suleT #0 Wey | MOTD] ECE
ooo0d'OsTr auras wey) 1 wedduoy wey dean yy MOTD! TEL
oooo0'o0s’s = ie) BII8IDG suLarne xy BUIE|ET ooueld| 1Zf
oooo0'o0s ZI asnodg BUIE;E] pur eureley] comers] JZ¢
co'oon'o0s ZI asnods ued nef mH Tey} WeA-Buo«y TEN] 61t
00°000'00S"8 § PIM eT BA ueof eT) FEA-su0ay TSN; 81t
o0"0G0'00S's $ PIF ry BAK i eT; GeAy-auomy TPN: LIE
oooooo0s'z1 = § ostiodgs sro0ge’ cua swoqeT UATHEM] STE
oo on0'OST’F $ BUGS SDLeANY some yl SEITSALL ‘ft semoy | Sle
oooeCoOs‘zE S$ asnodg jecunyy) AoueN Tadumy ‘g mousy] $Te
oo'000'00S‘8 $ Ware AsnUry| aso137 Susie AaUUTy] TAS wen! Ce

 

61406 8bed ST/SO/60 PSY T-9805 JUSTO NS-CaD-OLSTO-PW-EO'T aseD

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N
N
a
oO
co
2 o0'000°00s"s $
: oo o00'00s‘s $ =
o07000°00S‘S s a aio
ou 09°000'00¢ ZI $ cat on =
soo OIET ae TISAGD ay “y ores Worn,
o or 000 nS" Taq = ae =
: = 2 = somn a WOMoo: 1P°N]
Sra zs ais amy Tate yy : FAL STOUEL,
© 00" < 1 $ 3 q WL $s ‘Ale se r 2
: coor aids Teauog ay] AON OY] Tr WW TSAO. i siuely| ZO
: oom we § saa Pawo Coy, ay ou aE TOA al T wenTiA| 10F
aan ais PreDedsa ~v = ao T WwelyiM| OOF
ro00'OST" quale, = < :
et 2 wae (ECO COAL asTuo fauocya Fs) HITAA| 66¢
OO 0 « = ~
mu sd os a wsepE c PIEWOqe "5 ueEd| 86¢
= r000°D0S" ot - 7 2
: aS ! = ae - E Bry) PIEWOCS IAL [aed saat L6E
- 3 PR
com ie YOM] AURA, UST a aN < ydesor <i
cowows—s == Aguegoy] suzig Taare a ve PRY [PAUL | PEE
oO oo 000°00S" Surg Agu [eetor BIqec] JOH = uaa
: = DIN TAT es Aurea PRIA, May] £6€
oro anes uesumeg sue) 3 spy a ‘a PPI waa | Cée
3 coor = wusog 2507] rusyderg a PRD UAsy! [6e
sonoruoreT—s ae WHEY wu See ¥ JT eeu uma] 06
7 sonore omen BUDS seOyL, Supmo7 en aaa waa ao
3 comms seine sry] SLE wEe9g OAL y WAS =
| commons 3 — TERE esIhoy = HUE DIA t SEMIOTL ie
ree yuaIeg TeqVey al 3 ON f semoqy| 9
ssw = (jo Seis) oun Hoa ae i THO Be
asa § HABAL ball =~ ae
z oo D0uCST OS PIO ZaUILeyAL un z : ee
v) oo'000'C0s's $ Bugs ZAULIEy peepuN SEES TER iosor
marae aS TEEN TeqoyA| = Jey epry| “ar sou MW SLB} ydesor| eg¢
ores fe UREA ae eos] af ZaueN Taiay suny] 13
co = a SEE oUnSuyD nen aay as0f oa
cous sais Oupreyy are] SEY LET - aSOr} 6
sonore —s a aaesueyy Wpsnas 3] BULIEY SHEE gq WAay a
3 a 7 saa ITAL UTE yAT| youu yy £
: a = 7 aan OULIEFL ELLE
aot ats UOqEL [pe val oman youuey| 925
: aOO0 SC : Ferd "Ig AQUeI| TOTAL —— yaudey] ore
| corse send 8 Go aTese) |e zoqueg "ary = iN ydesor| pL
coco — JeTey| auer eat qydasor ar
7 sor ms oc POUTy Be vi ek Ti qaasor He
oo oad 00S joueg) 35 Oa cai PRY, STR] qpassar wensuya| 1
com : ~ (Je aretsq) o: cd: epurT AZTRIA ra Le
a roov'osz'y 8 Tears a) Cappel Ydesor] _roqdoemmy ae — ante
eooaee— a TSppe Suna EUS at ri Pegry| 69¢
avout $ Banqrs Go suo] STU] = aT qdasor] 39¢
om mae SIRISq) YOUs’ pe ; ydaso,
SOOT cane a ‘Ll Teas mains = Seat SE
oom aa youd BOOS A, neg OAT pIEYyORy
ao oouDSe" $ as uaapye ce az te
OUST? nods Fapuny semmoy], 5 =a sate
00 000087" $ SUA : = = =
ae = s mapa f age’ Yaak SSUES UST! OF
SUTaS siyed = pe = FR
Zuo amy TA x 5
"I aIEBIE PL Buspry 83 — aero 98
so ae peqa : 095
3 x = oe
7 2 — T_SS€
“A ual = a
YSIS | LSt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6T 40 Of abe
d éTiso/s
0 pe
id T-9809 1UsuUIND0g =NS:
~AE9-04ST
O-PW-E0:T &
:T ase
 

N
N
_—
oO
+
a
oO
Do
Oo
ou
o
a
—
co
Oo
—.
o
oO
TC
o
re
n
oO
oO
LO
_
Cc
oO
=
5
oO
oO
Q
Zz
“)
Q
co
?
oO
~~
LO
a
oO
TC
E
o
oO

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'oo0'00s's = $ PETS TeLdeN| aysny voto ™ad| OSp
oooco'dos's —$ DITO WOLdeN| URN AN Jad WON Medi Shr
ocroonGOs'zi Ss asnodg WeN aTeLIye|Oa yy WEN JepuszeN]| SPF
oo'ooGoes’s Ss quad grey TYPE EITUEN, PUR Ler
o7o00'd0s’s SS PID Aqdinyt [isaocey] Auchan] “Ah raqdorspy)| opp
os oe0'c0s'’s S$ PID Ayana yeRUeL Aqaanyy “AA Sayseisut3| Spr
co'nod'Gos’s S$ py Aydt] [eeuotyA] weag} “Ig AgcanyAy] i puowmAra] rrr
oO ONOOS ZI S$ osnodg Audra] aH, Yenosoqsplory) suLIeyTe Ayaan yy] "AA JaydersuyS| ter
ooOndOsSc'r =F suas sy0nQ Ayaan weqRza| AI AqamyA STOUR souer| Zhr
oo'o000es‘z1 gt asnodg sndAeziy PZIE ZOUn|AL sopeg| Ir
oo'o0NONs zr gs asnods ASUMOPINYL aoUEISUO?) ADLUBOBINIAL peeyoral! OFF
anrooN;NNs ZI ¢ asnods Tes} BUTBLIOT TSO PAR] WEITIMAL 6€F
oooooooss = § BIO OUBIUOY “a sexu] ouRyuoyy ‘d Bre] Ser
ooo00'astr = Ss sungis| “Ir oneyOYY SINOT PIETORY OURO, ‘d Brig] Ler
oonooo0s $$ Praga onETLOYY ‘a wer] oUR]UOYY ‘dd a1eI9| 9¢+
o0'000'DNS*ZI = $ asnodg OURILOTA] | UaED OUeUOP ‘a 3IrID| SEP
ao'a00'00s’s = $ PIED OUE]UOTA ¥ PIS ouRyOy ‘a BrerD| Per
oo'coo'o0s zt $ asnods oneur Oy BEUoy ozeur] Oy] sussny Leo] cer
oo'oo0'00s's S$ PIID oreUyopy] aso"y BULIqeg OTBUTTOTAL suesngy Leo] ter
ogo0N Ose S$ SUS sit], ARN OOOTAT ‘d prey] Ter
os'eNOOS ZI Ss asnodg oLsonyay s0A0F OOO, ‘d preyprd! ocr
oo"oon'oos'’zi§ ssnodg TReqSHAL UseINZyA] TSUSITAL “L Thed| 6c
oo'oo0"oNS's = S PIyS yu SUEIC] ouLsLay) IPT “] mea] scp
oo0G0'GNS's = S PrYo BISA uEysuy) eleulyy uoqoy| Ltr
oo'Dod'oos'’s S$ pgS texan ned] uBAy BreUTA] waqox| ocr
oo'000'00s's S$ ware (30 s1z18q) Z2TTNA] seule prard Te 1ore9 a[03IN| Ste
orooy'o0s’sg quae Ae uumg) yoresrelq| JIT a ydasar puomtey| Her
oo 000" acs‘ ZT gt asnods ISWTSYUSSTS A] SuUEOL AGT LASTayAT: puomnyy Cor
an'ono'aos 3 F PIO Jeu TUasiapl WUATIEy JaUNSqUasis|A puomsAry| ZzP
anrooo'ans’s —S PLUS 194949 [J ISUSYEASTSYAL 3[OI1N| Tame’ UNSYLOSIIY pUOWAEY) 17>
ooo0'oos’s =F werd gs qedopy BS w HOLY] OZ
oa'ooo‘oos’zI—$ asnodg BILSTE[OABT, EQOA SAPO qyecoqed| 61F
on'000';Ostz’ = S Surals PUNE OIA Boe, euUay ol aravydais| 3tr
oooo0'N0ss $F quar Eonar Gal auesng BLue yo] armeqdais| TF
oo'oooN0s 8S PID aU TAL ude azAU[OW t Preaogd| 91r
oo'oo0'nos's —§ pry] “ar arcu, SoWel PlEwocy asAIUOI t Preaog| Sir
orogoaoszl = asnods yeakes Brpeury eueA| ‘If UanHSW “a PEDAL Ply
ooreon'cas’s = § PID aiegat erydag Yano ‘d sum} Ely
oooea'ons’s = S pryS yanpaW aay YEN ‘a stuuod| ZIP
oorooo’Gos'’s SS PHYS YSuEyayy udasor yanyoyy ‘d smmuaq| Ilr
oorogo'oNs’s —g pr ysny ay ‘s oensig3] “If wane 2 Bey! OF
ooood"oGs’z1F astiods yap WES IEA Bun yen ‘d swusq| 60F
ao'ooo.0es's gg PRED yeu T loma5) “If yenHoyl ‘Ss T2PUSTA] 80
oo'noeosT’r S$ SUITAIS TAH ‘fr TRqSTA TCH “di stmmaq| £0%
ooo0go0s’s Ss PEGO| OI Yano a PeqorA| “=f YENI ‘a TPGOA 90¢
oonon'o0s's PISO TUITE) SAL ayareeq WHINDIAl TON] stouriq] SOF
oo'oo0’n0s‘zT asnadg WUT, S$ WuAT HAIN] PON spueLi| $0F

 

6TJOTT aBed ET/SO/E0 PSI T-980GWeWNICd NS-Cad-OLSTO-PUWEO:T aseD

 

 
03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 15 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'on0'o0s’s —g PEO sued Buey|  eUyUEIsTOg sued 351039 96r
avoueKstr =F suas glozzzeg ‘t preuoy opozzyed pzeqora| Sér
o0'000'OS cr $ Surg ouryly a eu opozzered PIES, PGP
oooDd OES .ZI asnods WOIge T-Oiped a #80 ouped eusid| €6F
gonon'0NS BS PO oped Sopra?) weny| ouped| Buri | 76P
oono0"nns’s SS pry Toyoed “2 BURG raygeg eqSt| 16+
oooo0'00s’s SF PEO "HO uosey wano eqs] O6y
ooooo'o0s ss PEO ug uetpeuos manO eqs] 68r
oo'o00'DOs*zI = asnods THO uesng WOLIEIAL usZQ [eqs] 38P
oooo'N0s 3S PUD usu0 PEA]  sreydeysry) weRO T eqn] Lar
go°g00;00S Zs asnodg zIiQrenrey) upue AA ZO ong] 9s
oo'oo0'NNS ZI $ asnodg ZIMIPIIOIO es 2M |SIBIC ‘ soydoisiya| S8P
ocooo'oes’s = S pIMa ZIIMAPATIO . SULeqre ZHMA|S13I1C ‘ll Jaydoysuy 3! p3r
oooon'asz'r = § BunaS TENG JOITEAK sBLuOY INO f leied) Car
ocood'Ges’s S$ qualeg TENG " sues InSN,O “f jaed| 737
oo'ooo'GNs’s gS PID BUIGoURS | WUSOULA, uasIO some Aagget| TS
ovoodOsz’r =F BUNS SUDIUIT-USs[Q ‘Vv BiqUAS uss]Q souer Aalgat| OS
o'oo0'o0s’s gt PRD ussiQ a UoL, ues]Q soure AaHIOL| GLP
oo'oNn ons zl F asnodg w3sIO ae asmec] uasio samuel Aaya] gir
oo'ooo‘ces'’s —$ PID 798]1Q ‘di YZON uss] soley Aaugel| LLP
oo'ooo'Ost’r = S SUNS AIS21O. us| ATRIAL wasiO sande [| Aawgar| OLp
oo'nooDOs'zI$ asnodg HOI10) ¥ WUAT RoyOQ W PESO] Sir
oo'ooo"oes’zI S$ asnodg UESEH.O zaipuy GeOeH,.O paerey) seMOyL| Ply
oo'g00'oes's PIO wedeH.O saloT ueseH.O PreIsy) semOUL| ££
oo'ooo"o0s’s = S. Pra ueseHO oUIe uEstH.O preren) semouy| tip
oo'N0N';CNS's SF PEO Jad zqqos[aQ “et Bey Joge[yaspaQ "a sesnod| TLP
oo'qo0'n0Ss PLES aoBz[TOS[AO) anreg AuEWug ladeTqIs[aO “a seaned| OLF
go'o00'o0s*s 5 Naw”, go aes) USUg.C semoul peqoy vahd,O ‘d PEQSTA| 69¢r
oogoo UST S$ STIS UOuELO WAS Y uaLg,O Wl AMOUIL]| 89¢
co'ooo'n0s'zI$ asnodg T9Lg,0 [sqs8y UHC ‘d EQOA LOF
gooco'00s's Ss PII TOGO qeleg usHg.O ‘d SBOE 99P
ooroco'cas’gs = S PIN wag.  pued UIA w31g,0 ‘d TREWOIA) SOF
oceco'ons’s = S pia wa eyo 4949] usug.O ‘d BeDWA| Por
ovooo'esz'e sags uaa. "7% Heqoy usHg.O Ww Amount] €or
ovond'DNs'’s —«F priya ue[ON aousy UATE UETON| yl Tetueg] Z9P
ooronoonszI ft asmodg UEON "al aauay WEIONT yl Tetmeg| i9¢
ao'one'0es’s ot PIO ETON jotuec]| upqyenor WElON a eimeg| 09
oo'noo Ist gg Suryqrs ASOT A 3sTUac] IBASULISPSIN t ASUOITY| 6SP
oo'ooo‘nes’g = § PERO ‘NIV uesag AOUEN JOASULAPOIN, t ssUCTY] 8SP
PIFYS Jour Jo z7eq3q
oooo0'00s*zI § asniods IGAQULIOPOIN, wasng ASUEN]| J@ADULIDPATN| tT asuarry| ist
avood'o0ss —$ quared ID19D9IN uAjLeYY JaISpsIn| Lemans ue! 9S¢
Go'qoo'Nst yy S$ aus) JO19PIN saprey uslig IOIOP2IN| YeMaAS ULE! SSP
oo'ooo'Nos' ZI $ asnodg usAnsuor] quy’ nL UsATEN 'N Bueqy| psp
ooeooGsz’r S$ Burs ymesnel, ‘al Sra TaN] ynaene], aauay| Ese
oc'o0d'oos'Z1 $ ssnodg TOSs]a Ny SUTESO" UOs[aN Souler) ZS
ocooo'oNs’z1 Ss asnodg wordany ee] uold3N ed| 1S

 

6TJOzT abe ST/GO/60 Pal T-99092UsWINI0Q NS-CaD-O/STO-PL-ED'T aseD

 
 

03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 16 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'oooNs's PraS ney Agfues ney eseAl tes
oo'ood'oos'a = £ PUD nley aesng BATUOS ney PSEA! ZPS
oonon ness os PIO sauley Apequiry sourey Auey| 145
oo'oo0'oNs’s = S Prya “A UeNEL SeUlEy Vv AueH| OFS
ooo00'DOSs.ZzI asnods SOUPEY aunsuy) WOE] SOUIEY ¥ AueH| 6€$
aooono0s's oS puaa SOULE 2 Ay Sourey Vv AureH| $€5
oo'cod'n0s'zI F asnodg Bysesey BuO eysedey ‘t paeuesy| Les
oogoo'o0s 3 $ PLD Bysedey auoyeayeg AnoWUYy BrBesEy T PaBUOTT! SES
eo'o00'00s's $ ie) Eyseary myo preuosy BypeDey ‘t pseuos’]| Fs
gooco'00s's $s prud wun? WweEpy uUINg) t Opies} ES
eooo0'00s's Ss PID uum) way auIng f opreora! £¢$
ov Od0'oNS'Z1 —§ asnodg WUT ‘¥ EIUISIT A wang) “f opiesry| Zes
oo'oco'a0s's $ juarey (Jo aye1sy) ssorzelg| JapuExeyly asolzal] Al0Z91] TES
ovoo0'ous’ci gS asnodg asOLearg ‘Vv HOT asolaig Alda] OFS
ao'ooo DOs ZL S$ asnodg soinod PRON sonog preyary| 6z$
oo'ooo‘0es’s st PTD LIES JESIEY Bsr somog preyory| 8ZS
oo'ooo"oes’s = $ PEG YoEnIIO ROW sopmog ung sojnog Preyer! LZ5
oo'oon"os zl $ asnodg seuyssiTy HIM, BIOADCT Tsiog une] 97S
oonodoOsZI S$ asniods suusyjod “1 ereqieg| STEUJOT SBUIOYT) STS
orogoastr = § SUNS adjoa soounly siAyy ovum yeasor] $Z¢
og ooo'o0s’zt asnodg opeaanT pocket oyeuum| qdasor] ¢zs
ooono0Nsey oF suas! “IL opera qdesor smOT orrexamnyg ydesor| 7zs
oooorusTy = $ Buyqis oreIG29g uEor oyreyany ydesor] [Z6
coco ost = ¢ sulqs Apeig| ADT OTfeIUIE ydesor] ozs
go'goo'ogs’s —$ quai ueUlttd ‘L sug UeUn ppoL Joydoisunga| 61S
oo'oc0'o0s'ZI S$ asnodg O[PRxST Alztissoy O[PEASTI qdesor: 31g
oo'o00'00S'3 SS PIO OLPexSIC ydesoy weg O[DEAST A ydesor] LTS
o0'o00'00s's SS DIT Oppexst uyor Wess OLPEASI ydesor] 91S
ococo’Gos’s oS Piya Teu09 [9 suey Bie] OPENS qdasor] Sts
an'ooo'ses ZL S$ ssnodg ooTUOnag ouyjanboer SolModald prewag! F1¢
ooroo0'oes'’s —g PID earrorerg| Shery oormoHatd premog| 1
ocoac‘es’s PESO ooraonard ‘qd qdasor SOTmanat preuag| ZIs
ao’ooo"oos'z1$ esnodg ould WwW zatned| ouisalg ‘W MOUUEIAY TS
oooon nes ZI S$ asnods Our Did "y uesng OLE ugor siapuy| 1s
oo'oon'oos’s = Pro Aaa A, Heme] med 1095 dyrqa| 60¢
oo'naD'DOS*ZT asnodg ted Buds y uso Med yo3g ayryg| 805
go'o00'00s:s S$ PIO mad| Auoqry anda Med noog ding] Los
eo'o00'00s ZI $ asnodg yssonsg 303 T990.G9q sauler WE 90S
Go'ooo'ggs's S$ pi uosiaad ‘s preg wosIaleg ¥ Preuog! sos
ocroco'Gos’s = S juaeg (Jo aeIsq) DuCoIE BION] nuoad ¥ wor $OS
eo'o00'00s'8 S$ te) uosiaeg SOUTEL EAM UOSsIaeg yemteg WsAas] £05
oooco'60s's 3 pI nOsIo}eg, aes ony Wosiaed yeUUSs Weasis| ZOOS
ogooo"OOS ZI F asnodg yONS Zouy SUPISEg ‘'H prozer| 10s
ooone str =F BuTTqS wane L pane suosied onrey oueIg| OOS
oO'oooNSt’r oS SUITqIS syed oury eqezg| AL syzeg young uaqou| 66
oo'oon'oes'’s yusred sited asoy sired e808} 86r
oo'n0"o0s'zI asnods SLE g AIR BULsIIy-) sueq 281035] £67

 

6T JOST 8Bed GT/SO/6O Pail T-9g0g¢UauiNICg NS-CdO-O/STO-PW-EO-T asea

 
 

 
03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 17 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

agoog'oos’s = $ PEI S[OpuBDS Bun aopuEes “"y waqay] 68s
ao'coo'ogs’s = $ PHD ajOpuRag ony apopuess “T uaqoy] 33¢
ooaoo'oOs ZI asnodg ajopurag suey] Bipus apopursg “"T woqoy| 18s
ooocouos’s —g PS JENIES Aging JeAIeS I ueden) 985
ovocooos’zI = § asnods TEXTES Tyeylery TExES a aeATEM| 58S
ovooo'oos’s = vIRID iwyreg UES TeyTeS wt unde] 78S
oo 0000s’ ZL osnodg SL0]es soguBIy a10}uesg 'y wyor}) €3¢
ooroo0’o0s’s S$ PHO aIO}URS BIBTY SLZIAl Buell aIOJURS ¥ wyor} 78S
ooooeoos zl $ asnodg JSpuES ang [oreD iaypurg Jenures aensy] 18s
oorone’ocs’s ss PHUD zayoues Toy OIL ZIYOUES snsar| Oss
coor o0s’s = $ PID Seles oy SEiES D went] 6£5
oo'ooo’oos’s = $ PEO eyes zin'y wen seieS D wane] 926
oo og0'o0s*zT $ asnadg s1Opsso8g auafly BOPISOES SIoUrL ycasor Lis
oo'o00'oas'*s 3 PROD S1OPAsoeS Ray aOPISIES, SsTouely yqdesor ots
oo'oo0'00s ss g$ yam Tessmy SEY Tessnyy ‘d usydas| sic
oo coo‘oas's $ Ls
JUDIE (jo oye18q) WIN QUuasoyy Ww paegory TUN, quasoy BNYysor
ocoooosz’r = Sus wUnqUesoy HIE wepy umyquasoy wnysor: €L¢
ocoodose’® S$ BUS wn]quasoy omy any UMjqueso”y enysor] TLS
ooaco'esz’r == § SUgS wALquasoy| Wv SOUBIANE’] unjquasoy| enysor] TLS
ooace oes zt asnodg wesoy Boned uasoy| H WRI] OLS
orn OOS TLS asniodg ZONSIPOY Apu zonsupoy preysry! 695
op'oocncs’s $F PHD $1199 0% AdAOL syaqoy ‘Vv 037] 396
ooo OOS ZT astods Oza Bysou0> ozeny wyor| £96
ooooooos’s = § qusred| Ezz UeIALA weer ‘A ined) 99¢
oo'oo0"ans'’s = S quaied| Bzzrg [neg wezrg ‘A ined| sos
ovogoastr = § SOas seddin: suNSUy weeny ‘A real $9¢
ooooo'oNs tI gS asnods PISA SOLD ELIA BS[ENT BIOATY seesy| 9S
ooood'o0s’s = g Prd BIAATY| SBresy ommoury BIOATY seresy| 79S
oo'co'Ost’y = $ aulas odng aR Bpury spreyor jerued, apngio! 19s
go'nao‘oos's = § quaieg BySay noy BULISLIt) B389yT SeLIOUL UO] 09S
orodoos'tl = gsnodg Uprurg-S TLS y Lowey auuEes SMmeY sae seutoyl| 6o¢
ocaoo'oos’g = S jualeg ADIOW I Arey APE Moai! gos
oono0’oos’s S$ wore ApIsy ‘t SeQrOyL Apia Alodaiy| LES
ovoo0'o0s’s =F PIO quey NOTE werT gary qqeg| wey] 9¢¢
ooooooGs’s —$ PUD qaey oury’| noosa y| qney qdpex UREA! $$$
oo'o00"Ges'zI S$ astiods ney ¥ UsaInEyAl quel adqey weil PSs
oooon'o0s’s = s PIO AOAUEY AaTS bundy) AoE, Tv Plaga] €s¢
oo ooo'o0szI = asnodg ASHE “A'S Bang Aare Tv pled] zs
oo'oo0'o0s’s =F PID ASPEY) — YHomsng seurer ASTMEPAT ATE Y Ty plaeg| [ss
co'cod'o0ss =F PID Aayuerl Agig, DIARC] uel ADLPEY ‘CV prard| oss
00°000'00S'‘ZI1 $ asnodg AINQSUEIS USSSTIUISEY, Bury UWASSNUISeY yf pwaqoy| 6rs
oooco’cos’g = § pH UsssTUSE Haqow Janes USSSTLUSEY ¥ WOQON! SPS
orocoogs’s = PIS WAssnuasey yoy Heqoy DOSSNUISEY ¥ yeqoy| Lys
ovoggoos’s PEYD! podedey| BUAGATTLA, Busy y pododey BUAOMOTY wuea| OFS
ooooo'oas’z1 gsnodg pyododey, yotAauenieag ANT, yododey BLACUOTY| vores| Spo
ood OST oF BUGIS UUeUISUST ayouey| en wAS) STE PPL) Pegiv| PRS

 

6T sO pT aheq BT/SO/60 Palla T-9809 1USWUNF0G NS-dad-0/STO-PULE0:T sep

 
03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 18 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'000‘005° $ PLD UBLETTEIS S]O9EN | wosTITy TEMES oud) reo
oo'oo0'00s' 3 $ Pro TeUYeNS oeag goser wees oNH] £69
eo'goo'nos zi $ asnods sabs9q {apes 2A, JOBIIGIOPeS preysta| ZE9
oo'ooo'nos’s S$ PID angels Haqgoy aqrqeys TsBQorA]| TE9
ooo00'00s'’s gg PI] Ti rods ydesor] “1p qodg ‘d ydesor! ocg
ooveog'cas’s § PID sodg SUEY umpreg| “ar aodg ‘d ydesor}) 679
oo’ooo'cos’s oS Pry dodg sua) woumeys} “if Jods ‘d ydasor| 979
ooood'ces zt $ asnodg ods Aast) as31109| “IL ods ‘d ydasor] £79
ooroo0'o0s’s —$ PIO Jodg wry’ AQsEQ] “IL qodg ‘d ydssor| 979
orond'oes'’s —«F PUD zdg uamey| “If zyds prepa memia| S$Z9
avoocostr =F Bugs anes y ‘dl wang] “if zeadg “AA uaqoy| #79
oo'oaoNNs ZL gt asmodg ouR[ele) SUELO] qeads “AA Heqoy| £79
ogooo'o0szI$ asnods orgerEdg -SNUBE AL usq orsereds seMOyT! 779
oo'oor'ose’r = § SUS orsezedg prempy o1oneds SEMOUL| 129
oonNn'NsT = suyqs| ir ooereds OL o1oereds, seuoyt| OZ9
oo'ooo'oos’s —$ PTO oroeredg seuOWT ony orsereds semua] 619
cooo0'o0s’s =F PIO oromueds ditty) Lemevos oreedg seUOTL| 319
go'oo0'00s’ 8S quered (Jo ayes) WITUIS asoy AY ug muy Areutssoy] 219
aoooo'osty —$ BUILaIS tyimg Penal] gyrurg E Aayyet| 919
oorooo'ese'’r Ss SUTqIS Tung D MOLLE iylurg “L bey] sig
oo000'00S ‘ZI $ asnodg prIadg-osnonlg Busy asnsas islaqi 719
oo'oc0'g0s's Ss PMD JS SuLOgIe JOTIS D uaydag] £19
anOnoGeSs ZL SF asnodg Ja111§ qeresg ATS . uaydess] Z19
oorood'oGs'’s Sg BIND INS SASIASTION TITS uaycais| 119
oo'ons'Ges’s st PO Jays PAO FES uaydaig| O19
oo'oos"oos’a = £ PIUD TOTS ayet DIS uaydeig| 609
ooooe' ons’ z1 FE asnods Anau ussIneyy ALISYS myer! 809
oonn0 str oS Surqis Aus pagoy ALOIS myst] £09
oo'ooo"oos’s = prya younger, yeqezy yereg mouIAag nee x] 909
oo'ooo'o0s’s —$ PEO qoUyory sopeyD WET moudag ales] S09
oo'oo0'NNs ZI $ asnods BALLS EI song BAIDg BS2I9], wee] £09
go'ooN0Ns zl asnodg poog WEEIGY yess Suz aoraer| £09
Go'go0'nes’s S$ PID yoag OHE aary Hog aLeyy aormert Z09
go'oo0'00s's S$ PID yoog suey TeysAED ness OMe sommes} 199
ooooo'o0s'’s = § PEED no9g soouedy Barssa/| noIg ydopues|) 009
ovoN'DOS'TE =F asnods Byeqrg sayreycy BRAGS BuELupy| 665
aoro00'o0s'’s F PLO Reqs epeuqen EHAqIS Eueupy| 865
ooooc'nes’s = £ PESO Buaqiag ‘d OZUDIUT A, EuaqIg eueupy| 265
oo'ooe'oos’zL Fg asnods ZUBMYI¢ wate zemgog MIEIN| 965
oo'oan'ons’s = S PID SUIATY aqqy Jays /| ZUBMTIS MIEN] $65
ooooo"ogs’s = § PEO “SAE PINS sour suey euiC noyss oO yueiy] és
Jo F1eYaq UO ‘Hoyos
cocoo'o0s’s = $ PY) aE “ST Piya scar aysuzay TPIeYIS ayo! ¢6¢
Jo 3reyeq Uo Ypreyag
oo'o00'ges’s$ PLD IRIE soydoysuy3) IpIeyIy myo! 26s
og'o00'00s'8 SS po IprEyps usqoy IpIETOS UYOrE 16S
ovooeoIs ZL esnods qwpreyss ONAIK oyoursy: qPIEYIS wyor| 06s

 

6T 40ST aBed ET/GO/EO Paid T-980g ]ueUNICg NS-GaD-OLSTO-PU-EO-T aseD

 
03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 19 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

orgooo0s’ 8 $ ne) ous] aoRIE) AGSPUTT oats preapy usqdais| $19
co'ooo'n0s 8S PHqO OushL anny meqezya aust prempy usydag! ¢29
00°900'00S'3 $ PID S1S3LL soprey UOBTTLEA, OnsoTL, a WILMA 719
ooo00'00s's S$ PIID IST, PiEMpy ys 48311 “a wentyA| 129
OG oCo'GOs ZI $ asnodg ad1ouy ALIS Bpiry adioql, a aug] 029
0g°000'00s's SS PIN adioy.] Eliereal stay ao, “a aug] 699
00 000'00S ZI 5 asnodg uosdwoyL sHspeyqD wosdaioy y, ALO 899
ooooo'ces's gs jared anda], Inusys Surely oneal ‘a papues| £99
ooond'osz’r =F BUNIqIS SIDAY snsee |, JagUay arBeaL ‘dl vipues| 999
ovoneosgTr = t BUNS nowe ‘f sayrey) noue] 2 eyo! $99
oo'onsnes'’s gg PIO oAeure | SUN319}A]| Bomeg OABUIE “al JOpeH| $99
oo'oan"ons’g = s PTO OABUIE uel TENSE OARLEE | a JopeH] £99
g0'00000S*ZT Ss asnods oAewey SUIDISTA: TATOAT OABUTE], “7 10}99H| 699
oogoroscr = § BOTS ANB neg wyor ANZ L Teg] 199
oo'ooo'ons’s —§ PEWO AVI, OTST Bigg! AVEL ined] 099
oooon'Nser = Sulqqis aukoy| ¥ sowed yeaqeL uueor] 659
oo'ooo'NNs 8 S$ 859
“SU Pye sonra
PID Je sreyog uo agraing yorezieyy| “if agains a paqoy
acveco’aos’s = § is9
“SW PINgo sour
PIS Jo JTeYeq wo ayTONg wean af ang ‘Z 12904
oo'ons' Ges ZI S$ asnods uBAl[s WosULpIG ABTS] TRATTIRS D seuoyL| 959
oo'ood'oNs’s Sg PIO URATMS SOUMMET 10009 meat NS 'D semoyl| $s9
orne0'oNs’s g Praa WRATTINS ydasor youuexT UeATTING D semoql| 59
oo'noo'NsgTe = g BUTS WITH TRS W woEe] Jyng yale) €$9
ooooooNs zl g asnods amg AOUEN ang Teed} zs9
oo'ono"o0s’s = g PED ZOIENS, ‘d urns zaIeng telueg) 199
ooqoo'oes’s — § “STO PINS sour oso
PpryD JO Jyeqeq uo surens y Boye; IL SUES t soley
oo'n00'DOS zt asnods sures ¥ ened) “if suTeaS t soure[| 6P9
oooa0o0s$ =F PLYo “SLT sounm AWOL epens semoq | gro
39 yreyaq Uo ‘epens
eo'oo000s ZI $ asnodg Epes ALO] epeas SEULON LE Lp9
oo'ooo'ons'g = § PINTO Epes ydesor seWMOT, BpEDS SBLIOYL| 9p9
og°o00'00s's SS IND epens Bitte aap epens sEmIOy.L| SP9
ovoodeszr = $ BUS wears ‘i ToBI waIS agmpuy| eo
ovoog'o0s'’s gg quazed WIS ‘H BIEqIeg WI3Ig mopoy| 29
ovons'esc’r =F SuTIqIS young s Bsr] weis mompLy| To
ooroos'oes’s gs Waleg Taaig ayourlg "931g SeURoY oug| +9
oo'oao"oes‘’g = $ “SO+T PIP Journ Oro
PUD Jo FTeyaq uo qneig ¥ faseg qneig WENT, BreID
aooodDOs‘zI Ss asniodg qneas ¥ A081 qneis wWeT[LA, BIO] 6e9
aoqoe'ostr = $ sus EIS WasTAey EIS Aonsar| 3£9
CO'oOONsT ry =F aUqS xieig ‘oO prepa alas AIBA] LE9
ooooo"00s ZI $ esnods WeREIGeIS eoue[g Tewyars ong! 969
ooo0o'Nsz’p = $ Bulals BELUYES a AMES UBUNTUES aug oro

 

6TjO9T a5ed GT/SO/6O PAY T-9e0SiueWIND0d NS-deD-0ZSTO-Pu-eg:T asey

 
03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 20 of 22

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'ooa"nos’s g Used SEH A, “dd Pap TRA °S enysor| 612
oooooostr = t danas BASTIUETIEA aAaS BASTIURIILA, o12ag} BLL
ooraoo"oes’s =F werd BABTUE] LA zyeq PASTEL A omsag] LTL
ooooeustr = § songs zomeng Bey EARTINETIEA owses] OIL
aoroog'0es’ $$ PHO BOURT A yUeLy Avoyuy| ‘ir BlOUBL A ‘tT yuedg] STL
oo‘ooo'o0s’s = $ PIO Boum A | souSTpED qeres BLOUSTA T Ruelg| ple
oo'no0'DOs*zI asnods BROUTTA erEqIeg waa) “ar BIOURLA T yuery] oth
agoo0'o0s'z1 = $ asnodg ddr] -ourrs1A, euew! OUBLELA | seuloy], uyor] ZL
oo'oo0'o0s'zI = asnods OUBISTA wOS EN OURISTA, TUBOULA, qdesor] ThZ
ovoog'o0ss —$ PIO Ouest JUTSU A Sour] ouensi A, JUSIULA ydasor] O12
en'ooon0s gS PIO OuRIaL A TeeysIp] uyor OURESTA, JUSOULA| ydesorl 60L
aooo'00s's Ss PIO oupis1A, uyor ydosor OUTTA qUAOUL A, qdesor! 804
ooooo'aszr = S$ suas EBLOTRLA sefenog, esucTerA, Taqdoysy) LOL
ogago'ese'r = § SuNqS BSUOTELA, T Arey) BBUOTELA saydersuqy] 902
ooroco'a0s’s§ pHyD Barus A, 9[091N| BATTS A, A Auoymry| sot
go;D0N'COS’s S$ PID BaTUS A Barssey emgus A, WwW Auowiry| POL
ov00d'G0s’s —F PID sesie A, paqoy Was sedan A, Prd] £02
oo'one"ods'’s $ (go ZOE
yaar gy oqeysq) Usyny ue A s0UFa[T Usqny UR A! Tae AA, (sua y
oorono‘oes’s gs (jo 10L
qualeg aeisq) USNy eA: ToOpioy Wale AA Tayry UF A U3uE A, Tews
oooor str OS dongs SEDEA, Hoos] — saydousinyD SepEA Aaperd] OOL
oo'NN'OStr OS SOUS Aansig BSSTOPY sepeA Aaqpelg| 669
on'nd'Nsz’r SS SUTqIS O1DBOTE A “c]  soydoisinyD O1B008 A, ugor] 369
ooN00'Oscy S$ Bugs WIREOO"] areyl auueay yOL] F Arodei5| £69
oonon'Nse’r =F BUrqIS SOUUSH-PEplau ] ane Pep ‘Vv PRYSTA] 969
ovoon'osze — § au 415 peprau| epusig Pepin] v [PeqoHA] $69
go'C00'00S‘Z1 $ asnods SIDABIL| AXEULISOY SUDARIT “di Taye AA 69
on'ooo'aes’s$ PHYO SIBABIL BIULL A, ass SOAR], ‘d ioyeAil £69
eorooo'a0s’s S$ PID SISAEL s}oUeIy weEg SIOABL], ‘d ZARA) 769
ooveco'Gos’s = § pHUD (fo oyelsq) Operry, Aaqysy| “IL opm sin] 10,09] 169
ocrogo’cas’s —S ping Opell, ezueq] ‘I open L 1O}OH sinq| 069
oo'ogo'oos’s —S Pgs] OT Opel], jopeH| “IL ops SINT 01998] 689
oo 000'GOS'’s S$ PIN Opera], woaeg| “Lf openy SINT 10j}99H| 389
oroo'o0s’s = $ PIO operty uenber prewoy| ‘Ir oped stv] s0}09H| £39
oooos‘oGs’s —F PIO OpEd], Auoqiiry] opaqey) “If openly sin] laysH| 989
ovooeods’s —$ PCO SOUL aval] eon] “Ir OpBILE smn] 1opeH| $39
00000 C0S*ZI $ asnodg gosyoet OpriL] anbausys “at} OpRILL SINT 10}99H| Peo
oo'oov'OsTr = OS Bands orysdrT-surddiy weateyl! TT surddry, ‘f ayor] ¢39
ooo oscr = § ByqIS neysa7y-dorddiy v ouary! Bulddty T myor| 739
on'ondasz’s Ss sayas| ‘Ir wedi) pREYONT Teed, URL Y pogoy! 189
ooood'Nsey =F ands qeresg uamey ipjedt yuely waqoy] 089
oo'go0'n0s’s SS quale g oprequioT BAS pred. yey yoqeu! 619
eoo00'nes'zL§ asnodg aus) SLE TasTqIe aust], prepa uaydaig! 349
oorogo’oos'’s —§ Po aueLL, ydaso; RUA ays preMpy uaqdayg) £29
ooOGN'CNs'’s S$ PND aqaty, sours yoLned| ous. prempy| wages] 919
oornoO'ase'’r = § Sugg aya], ‘H SoUrel aysty, PEPE uaydais| S49

 

6T JOT Sed ET/SO/EO Alla T-9809 JueUINIOg NS-GaD-O/8STO-PW-Ed-T ese9

 
Case 1:03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 21 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'ooo"o0s'g Ss PIO AOTUDTE A, s 4RIA| IS AMOTOUTE A, ped mor] #92
oo'oo0"oGs’s SS PLD ANDRE A, andy daymuaz| “Ig AypIUE A, PET myor] £92
ooo0e'oes*zI S$ ssnadg Weg A ADIEN, waqure A sadn] 792
ao'a00'oos's S$ Pru aqui 7, SPIEL nag tusquue x roudne| 192
oo'Goo'o0s’s S$ PIN) 0 TUSTIAY aUAR A uyor} “ay WER aude uyor| 09
coooo'o0s’s S$ PLO Tus BREA Aug; “if TEU aUAR A, wyor] 6SL
aqoco'o0s zr § asnods TUBUAL oneATO eypeyy| “aL RRA anAR A myo) BSL
co'ooo'ods'’s —$ PID TUSTIA, TyOL peqoy] ‘If SHA, onde mgor} £Sé
ooooo'o0s’s Ss PID done AA wear Bololeg TOO SoUBy soupoy| OFZ
ooooo0s’s Ss PLD “Ada w Bie mOnOA SOUUey Aoupoy| go
PINS Jowrar 0 JreEySq)
To “uopoA,-eusaId
ooceo‘oos’ Zi F asnodg TOYO M-ausadey Ww Bpomeg DOHOM, sauey| Asupoy| Hse
oo'oos'aes’s g quareg STOMA, pun lnag BUO A, B Jegrmusy| €S
oo'ooo'Ns'z1 gg asnodg auded uuy’ paqezysy HOSLA, m3qq WENT} ZSL
oo'VOO'DOS ZI $ asnodgs TOSUaBT ILA, pigug ARIA WOSUUETIITAS “di umor] 1s
oo'ooo'o0s’s PIN SOUT BRIS Eolas! SMZUTAA oudemd] OSL
ooooo"oos’s = § quoreg| (Jo o7eISq) WRCIPTL A sung UEUWIPITAN W wosity| 6PL
ao'OoeOstr = S. Suyqs| I] Ge sasg) wep ‘'s Ingity| TEP, WN uosTy| She
avon osty = aurgs aA ayor| TSeqO aueAA Ue sauer] lbh
co'o00'N0Ss’s S$ yromg Su, "¥| ueor uM, youed souel| Obi
eooo'00s ZI § asnodg 3894 aun uostlz 3834 MOTNETY aimed) Spe
aoood'o0s’s S$ PEI SSRN Treg eyaA SSI3Ah TEAL ped] re
oo'ooo'00s’s S$ PLD SSA uueHOy essqly SSI Te pied] fri
oqooo'0s’s SS DID uosdmoyy, asoy! suny FySIsUre A aBi035) wanes} CbL
ovogo'cos’s Ss PID SIIEAL jaraeq SISIEAY ‘f yoed| Lee
oo'oco'cos'’s —§ DID SIE AA Faqdoysnyg SIREAL t yoned| Ord
oooo0’nes‘zig asn0cgs SISIE A wy aoner SI01E | ‘t wormed] 6£L
oooogo0s's SF PIM Bure 3504 SHEL SUE AL mnyy souet] Sei
oo'ooo'nes’s Ss PIO SUE A, aE eoyssor SULTE AA impry sourer] EL
ooooo"es’e = $ PEO Sue AA sunatpe} BIEN Bae, inyty sour) 9EL
oo'ooooes‘zI$ asnodg SULA my BEE} BOLE A, anyry souler!] SEL
oyooooos’s Ss PLD SULA, uuy arueudays ae Impry sowel] FEL
oo'oor'ose’s S$. Buys Blood aesy wa[sH Tue A, ay sauret| fe
ovo ost’ —$ AUIS seep a ouer Arey Sue | anguy seurer| TEL
co'ooo"DOs’s S$ PID SuEAL BULEA Sue, mae! TEL
oo'con'ons’s = ¢ pra BUEAL pucwARy Buea, UIgleAK! OCL
ooooo'o0s’s S$ PID Suey preyory Sue TQS | Get
ooD00o0s‘cI S$ asnodg TS can SURAA mIqMeAA| 822
oo'o0o'osz'r —S acuqs susTTe Ay uepsor Aousy’ SUSTIEM ETE MaUNBY| LTL
ovoc0DOs‘zT S$ asnods TOUTE AA Bane] TONE, souer unuelusg] 922
ooood'o0s's S$ PID yA BIUECLIES JOqE | Soule wueltag| SZL
oo'ooe'oes’s sg PID JHE Amo JOT souls wuelusg] peL
oo'oootoes’s = g PraD oR oydoisiy JSyTEAL some ummeiteg| £22
ooroog'oos’s oS PID BSA, UAcI§ aiepy esos, PSQT¥| 22
oorood'oos’s —$ PIO BSO7T1 A v uns BSOANA, POgT¥| [zi
ao'ood'ons'z1 S$ asnodg weurey apeUTLTyS BONA POHTy| 06h

 

6T JO GT S8eqd ET/S0/60 Pela T-9g0SiueuNI0d NS-CaS-OLSTO-PUw-EO:T eseD

 
Case 1:03-md-01570-GBD-SN Document 5087 Filed 09/06/19 Page 22 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ose zr TL §$ | cooON CNN'S §=—$ | ODOR OSZSE8'9  $ 7TVLOL
oqooc'oes’s = $ qusieg (jo 9ye48q) J9yONZ [neg 1ayanZ UsA315 MOmpUY) BLL
oo'oaa'oos’s g yusitg| (Jo oyesq} JaponZ ang laygnz m9A9]5 Aapury| LLé
oo'ooo"o0s’s Ss PLD MOISEZ| apAlg MOUSRT er] 9Lé
oo000'00s"s $ PLD *A0]SEZ mEepy Ao[seZ| Bl] SLé
Go'goo'00s zl $ asiodg qpeaez, Tt ysoez mew Pid
anoo0'o0s ZI $ astiods AreqyeZ, ‘H yeseN| AICORRZ “¥ Ppyi CLL
oo'goo'g0s’s S$ prado Areqyez Aqresy jepy sB1082) ALTILZ ¥v Tp¥| cle
oooco'aos’s —§ BIRID AxeyRT Pep¥ wee] AIPEZ v PY [dé
orooooos’s oS PITYO) OA ‘ ioad AIGA, ard prepa! OL2
OO'Oo0 OOS TIS asnods! OA, ysipacd) Ayaqury LOA ad paeapy| 692
oo'oagoos’s = ¢ PEaD HIOA weg youyed OA, dyrtd| prempy| 392
oo'oao‘oes’s = $ PLID IEA sata apoE OA, amd prempay £92
oooooo0s’s = § qusied (jo ayeysqq) [lesg apy ByTNSE A BULA! 992
ooo00'osty = § BUIIgIS yyeure A, on ueng, ewe yz, preg MOUNEIN| SOL

 

6TJO6T aed GT/SO/G0 Pad T-ag0¢JualuNs0g NS-daD-04STO-PW-E0:T sskD

 
